 



Exhibit 10.1
AMENDMENT NO. 1 TO
CONSULTING AGREEMENT
     This AMENDMENT NO. 1 TO CONSULTING AGREEMENT (“Amendment”) is executed this
5th day of December, 2006, effective as of the 3rd day of January, 2007, by and
between CATALYST PHARMACEUTICAL PARTNERS, INC., a Delaware corporation
(“Company”) and Charles O’Keeffe (“Consultant”).
Preliminary Statements

  1.   The parties have previously entered into that certain Consulting
Agreement dated January 3, 2005 (the “Agreement”). Unless otherwise defined,
capitalized terms used herein have the meanings given to them in the Agreement.
    2.   The parties wish to further amend the Agreement to reflect the terms
set forth below.

Agreement
     NOW, THEREFORE, in consideration of the premises, the mutual covenants set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

  1.   Sections 1(c) and 1(d) of the Agreement are hereby amended by deleting
all of their text and replacing it with the following text:

(c) Duties and Responsibilities. During the Engagement Period, the Consultant
shall act on a part-time basis as a Senior Advisor to the Company. During the
Engagement Period, the Consultant shall be instructed with respect to the
Company’s requests for services by the Company’s Chief Executive Officer.
Consultant shall assist the Company in its regulatory strategy, marketing issues
and other corporate issues. Consultant agrees to offer services of five
(5) hours per month, with additional hours that may be agreed upon by mutual
agreement between Consultant and the Company and compensated as set forth in
(d) below.
(d) Consulting Fee. In consideration of the Consultant’s services hereunder,
during the Engagement Period, the Consultant shall receive a monthly consulting
fee of One Thousand Two Hundred and Fifty Dollars ($1,250.00). Such fee shall be
paid in cash. Additional hours of consulting services provided hereunder shall
be compensated at the compensated at a rate of Two Hundred and Fifty Dollars
($250.00) per hour, payable in cash.

  2.   Consultant shall retain the shares of common stock previously granted to
him under Section 1(d) of the Agreement and the common stock purchase options
previously granted to him under Section 1(e) of the Agreement. The parties agree
that no further grants of stock or stock options are due under the Agreement and
that no further stock or stock options shall be payable under the Agreement.

1



--------------------------------------------------------------------------------



 



  3.   Except as amended by the terms of this Amendment, the Agreement remains
in full force and effect.

     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
and year first set forth above.

            CATALYST PHARMACEUTICAL PARTNERS, INC.
      By:   /s/ Patrick J. McEnany         Patrick J. McEnany        President
and Chief Executive Officer        CONSULTANT
      /s/ Charles B. O’Keeffe       Charles B. O’Keeffe           

2